           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DANIEL RIVAS,                                       Case No. 1:20-cv-01484-DAD-SAB

12                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING DISMISSING FIRST
13          v.                                           AMENDED COMPLAINT WITHOUT
                                                         LEAVE TO AMEND
14   JIM COOK, et al.,
                                                         (ECF No. 12)
15                  Defendants.
                                                         OBJECTIONS DUE WITHIN THIRTY
16                                                       DAYS

17

18          Daniel Rivas (“Plaintiff”), a state prisoner, is proceeding pro se and in forma pauperis in

19 this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States
20 Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On November 19,

21 2020, a screening order issued finding that the complaint failed to state a cognizable claim and

22 Plaintiff was granted leave to file a first amended complaint. (ECF No. 9.) After receiving an

23 extension of time, Plaintiff filed a first amended complaint on December 28, 2020. (ECF No.

24 12.)

25                                                  I.

26                                  SCREENING REQUIREMENT

27          The Court is required to screen complaints brought by prisoners seeking relief against a

28 governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).


                                                     1
           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 2 of 9


 1 The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 2 legally “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or

 3 that “seek[] monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

 4 1915(e)(2)(B).

 5          A complaint must contain “a short and plain statement of the claim showing that the

 6 pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 7 required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 8 conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 9 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, Plaintiff must demonstrate

10 that each defendant personally participated in the deprivation of Plaintiff’s rights. Jones v.

11 Williams, 297 F.3d 930, 934 (9th Cir. 2002).

12          Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

13 liberally construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d

14 1113, 1121 (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be

15 facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

16 that each named defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss

17 v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant

18 has acted unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s

19 liability” falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572
20 F.3d at 969.

21                                                  II.

22                                  COMPLAINT ALLEGATIONS

23          The Court accepts Plaintiff's allegations in the complaint as true only for the purpose of

24 the sua sponte screening requirement under 28 U.S.C. § 1915.

25          Plaintiff brings this action against Jim Cook, who testified at his criminal trial as an

26 expert, and Christopher Walsh, the district attorney who prosecuted his case. (First Amended
27 Compl. (“FAC”) 2-3, ECF No. 12.) Plaintiff is seeking monetary damages and injunctive relief

28 alleging violations of the Fourth, Sixth, and Fourteenth Amendments. (Id. at 3.)


                                                     2
           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 3 of 9


 1          During February and March of 2010, a group of individuals came to California from

 2 Arizona and committed five home invasions. (Id.) Four of the crimes involved Indian Punjabi

 3 families. (Id.) In May 2010, the Fresno Police Department obtained a search warrant to search

 4 Plaintiff’s property. (Id.) According to the search warrant, Plaintiff was calling a phone number

 5 during the crimes and one of the victims identified Plaintiff as being inside her home. (Id. at 3-

 6 4.)

 7          Plaintiff was arrested in May of 2010. (Id. at 4.) Detective Pavelsky from Merced asked

 8 Plaintiff about Jairo Antonio Landeros who is the brother of one of the co-defendants in the

 9 criminal case. (Id.) Plaintiff told Detective Pavelsky that he did not know who that person was.

10 (Id.) Detective Pavelsky told Plaintiff that if he did not know who Jairo Landeros was that

11 Plaintiff would be charged in his place. (Id.) Jairo Landeros had been arrested twice before by

12 Detective Pavelsky for similar crimes. (Id.)

13          At trial, Defendant Walsh tried to connect Plaintiff with Estevan Landeros who was from

14 Arizona and is Jairo Landeros’ brother by using the cell phone information.             (Id. at 4.)

15 Defendant Cook, who testified at trial as a cell phone expert, used more than 500 maps that were

16 shown to the jury which convicted Plaintiff. (Id. at 4.) One of the maps showed the dates that

17 the crimes occurred and there was an email from a detective that stated that there was no log and

18 the number started receiving service in April 2010 so it was impossible for Plaintiff to be calling

19 a number that did not exist in February and March of 2010. (Id.)
20          At trial Detective Dustin Dodd stated, “that nobody ever said he went into the house.”

21 (Id.) Plaintiff argues that Defendant Cook falsely testified and created maps that showed him

22 calling the phone number that never existed in February and March of 2010. (Id.)

23          Plaintiff argues that he was falsely convicted at trial and seeks monetary damages, to

24 have Defendant Cook and Walsh’s licenses revoked and for Defendant Cook to lose his business.

25 For the reasons discussed below, Plaintiff has failed to state a claim under section 1983 and the

26 Court recommends that this action be dismissed without leave to amend.
27 / / /

28 / / /


                                                    3
           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 4 of 9


 1                                                 III.

 2                                           DISCUSSION

 3          A.     Habeas Corpus

 4          Here, Plaintiff is challenging his conviction and the claims must be raised in habeas

 5 corpus. “Federal law opens two main avenues to relief on complaints related to imprisonment: a

 6 petition for writ of habeas corpus, 28 U.S.C. § 2254, and a complaint under . . . 42 U.S.C. §

 7 1983.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). “Challenges to the validity

 8 of any confinement or to particulars affecting its duration are the province of habeas corpus;

 9 requests for relief turning on circumstances of confinement may be presented in a § 1983

10 action.” Muhammad, 540 U.S. at 750 (internal citation omitted). It has long been established

11 that state prisoners cannot challenge the fact or duration of their confinement in a section 1983

12 action and their sole remedy lies in habeas corpus relief. Wilkinson v. Dotson, 544 U.S. 74, 78

13 (2005). Often referred to as the favorable termination rule or the Heck bar, this exception to

14 section 1983’s otherwise broad scope applies whenever state prisoners “seek to invalidate the

15 duration of their confinement-either directly through an injunction compelling speedier release or

16 indirectly through a judicial determination that necessarily implies the unlawfulness of the

17 State’s custody.” Wilkinson, 544 U.S. at 81; Heck v. Humphrey, 512 U.S. 477, 482, 486-487

18 (1994); Edwards v. Balisok, 520 U.S. 641, 644 (1997).

19          In Heck, the Supreme Court held that in order to recover damages for alleged

20 “unconstitutional conviction or imprisonment, or for other harm caused by actions whose

21 unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that

22 the conviction or sentence has been reversed on direct appeal, expunged by executive order,

23 declared invalid by a state tribunal authorized to make such determination, or called into

24 question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck, 512

25 U.S. at 486. Thus, “a state prisoner’s § 1983 action is barred (absent prior invalidation)-no

26 matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s suit
27 (state conduct leading to conviction or internal prison proceedings)-if success in that action

28


                                                    4
               Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 5 of 9


 1 would necessarily demonstrate the invalidity of confinement or its duration.” Wilkinson, 544

 2 U.S. at 81-82.

 3              Here, Plaintiff’s claims would necessarily demonstrate the invalidity of his conviction

 4 and are therefore barred by Heck.                   The gravamen of Plaintiff’s complaint is that he was

 5 convicted based on fabricated evidence.1 A fabricated-evidence claim cannot be brought under §

 6 1983 prior to favorable termination of the prosecution. McDonough v. Smith, 139 S. Ct. 2149,

 7 2156 (2019). “The proper approach in our federal system generally is for a criminal defendant

 8 who believes that the criminal proceedings against him rest on knowingly fabricated evidence to

 9 defend himself at trial and, if necessary, then to attack any resulting conviction through collateral

10 review proceedings.” McDonough, 139 S. Ct. at 2159.

11              Plaintiff also contends that the search warrant violated the Fourth Amendment, but the

12 Ninth Circuit has held that a challenge to the search warrant is a challenge to the conviction

13 which is barred by Heck. Szajer v. City of Los Angeles, 632 F.3d 607, 611 (9th Cir. 2011).

14 Plaintiff does not allege that his criminal conviction has been reversed on direct appeal,

15 expunged by executive order, declared invalid by a state tribunal authorized to make such

16 determination, or called into question by a federal court’s issuance of a writ of habeas corpus.

17 Therefore, the proper avenue to seek relief is by way of habeas corpus petition filed pursuant to

18 28 U.S.C. § 2254. To challenge the fact or duration of his probation or confinement which has

19 not been declared invalid by the state court, Plaintiff must file a habeas corpus petition.
20              B.       Prosecutorial Immunity

21              Plaintiff brings this action against Defendant Walsh who prosecuted him in the

22 underlying criminal case. Judges and prosecutors are immune from liability under § 1983 when

23 they are functioning in their official capacities under proper jurisdiction. See Imbler v. Pactman,

24 424 U.S. 409, 427 (1976); see also Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 922 (9th

25 Cir.2004) (“Absolute immunity is generally accorded to judges and prosecutors functioning in

26
     1
         Judicial notice may be taken “of court filings and other matters of public record.” Reyn’s Pasta Bella, LLC v. Visa
27 USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001).The
     Court takes judicial notice of The State of California v. Daniel Mendoza Rivas, Case No. F10902527 (Fresno Sup.
28 Ct.). The jury returned a guilty verdict on seventeen counts on June 22, 2012. (Id.)


                                                                 5
           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 6 of 9


 1 their official capacities”); Ashelman v. Pope, 793 F.2d 1072, 1075-77 (9th Cir.1986) (noting that

 2 judges are generally immune from § 1983 claims except when acting in “clear absence of all

 3 jurisdiction . . . or performs an act that is not ‘judicial’ in nature,” and prosecutors are generally

 4 immune unless acting without “authority”) (internal citations omitted); Walters v. Mason, No.

 5 215CV0822KJMCMKP, 2017 WL 6344319, at *2 (E.D. Cal. Dec. 12, 2017) (same); Forte v.

 6 Merced Cty., No. 1:15-CV-0147 KJM-BAM, 2016 WL 159217, at *12–13 (E.D. Cal. Jan. 13, 2016)

 7 (“prosecutorial immunity protects eligible government officials when they are acting pursuant to

 8 their official role as advocate for the state”), report and recommendation adopted, No. 1:15-CV-

 9 0147-KJM-BAM, 2016 WL 739798 (E.D. Cal. Feb. 25, 2016). Where a prosecutor acts within his

10 authority “ ‘in initiating a prosecution and in presenting the state’s case,’ absolute immunity

11 applies.” Ashelman, 793 F.2d at 1076 (quoting Imbler, 424 U.S. at 431). This immunity extends

12 to actions during both the pre-trial and posttrial phases of a case. See Demery v. Kupperman,

13 735 F.2d 1139, 1144 (9th Cir. 1984).

14          Plaintiff’s claims in this action against District Attorney Christopher Walsh are for

15 actions taken in his official capacity in prosecuting Plaintiff during the criminal case, and the

16 Court finds that Defendant Walsh is entitled to immunity based on the allegations in the

17 complaint.

18          C.      State Actor Requirement under Section 1983

19          Plaintiff names Jim Cook as a defendant. Defendant Cook works for Premier Cellular

20 Mapping Analytic. (SAC at 2.) As the Court found in the screening order, it appears that

21 Defendant Cook is a private expert retained by the government prosecution.

22          Section 1983 provides a cause of action for conduct by state actors that violates an

23 individual’s constitutional rights. 42 U.S.C. § 1983. An individual acts under color of state law

24 under section 1983 where he has “exercised power ‘possessed by virtue of state law and made

25 possible only because the wrongdoer is clothed with the authority of state law.’ ” West v.

26 Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299, 326 (1941)).
27 This does not require that the defendant be an employee of the state, but he must be “a willful

28 participant in joint action with the State or its agents. Private persons, jointly engaged with state


                                                      6
           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 7 of 9


 1 officials in the challenged action, are acting see ‘under color’ of law for purposes of § 1983

 2 actions.” Dennis v. Sparks, 449 U.S. 24, 27–28 (1980).

 3          However, non-state actors may be liable under Section 1983 when they have conspired or

 4 acted in concert with state actors to deprive a person of his civil rights. See Adickes v. S. H.

 5 Kress & Co., 398 U.S. 144, 152 (1970). To “prove a conspiracy between the police and [the

 6 non-state actor] under § 1983, [Plaintiff] must show ‘an agreement or meeting of the minds to

 7 violate constitutional rights.’ ” Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2002) (quoting

 8 United Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540–41 (9th Cir.1989)).

 9 “To be liable, each participant in the conspiracy need not know the exact details of the plan, but

10 each participant must at least share the common objective of the conspiracy.” Id.

11          Private action can be found to meet the state action requirement where the challenged

12 activity “results from the State’s exercise of ‘coercive power,’ when the State provides

13 ‘significant encouragement, either overt or covert,’ or when a private actor operates as a ‘willful

14 participant in joint activity with the State or its agents,” or where a private “is controlled by an

15 ‘agency of the State,’ has been delegated a public function by the State, is ‘entwined with

16 governmental policies,’ or when government is ‘entwined in [its] management or control[.]”

17 Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n, 531 U.S. 288, 296 (2001)

18 (internal citations omitted).

19          Plaintiff has not alleged that Defendant Cook is a state actor or any other facts by which

20 the Court could infer that Defendant Cook was a member of any alleged conspiracy or that he

21 acted in concert with the state actors. See Steel v. City of San Diego, 726 F. Supp. 2d 1172,

22 1184 (S.D. Cal. 2010); Krause v. Yavapai Cty., No. CV1908054PCTMTLESW, 2020 WL

23 1659908, at *7 (D. Ariz. Apr. 3, 2020), order amended on denial of reconsideration, No.

24 CV1908054PCTMTLESW, 2020 WL 2512761 (D. Ariz. May 15, 2020) (no allegations in the

25 complaint to support a conclusion that Government’s expert witness was state actor). There are

26 no allegations that there is “such a close nexus between the State and the challenged action that
27 seemingly private behavior may be fairly treated as that of the State itself,” that Premier Cellular

28 Mapping Analytics is a state agency, that Defendant Cook was “delegated a public function by


                                                     7
           Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 8 of 9


 1 the State,” that it is “entwined with governmental policies,” or that the government is entwined

 2 in its “management or control.” Hankins v. Superior Court of California, No. 1:12-CV-01740-

 3 LJO, 2014 WL 584311, at *7–8 (E.D. Cal. Feb. 12, 2014) (quoting Brentwood Acad., 531 U.S.

 4 at 295.

 5           The second amended complaint fails to state a claim against Defendant Jim Cook under

 6 section 1983.

 7                                                    IV.

 8                                     CONCLUSION AND ORDER

 9           Plaintiff’s complaint fails to state a cognizable claim for a violation of his federal rights.

10 Plaintiff was previously provided with the legal standards that apply to his claims and was

11 granted leave to file an amended complaint to cure the deficiencies. Based on the review of the

12 original and amended complaint, Plaintiff’s claims raised in this action challenge his conviction

13 and his conviction has not been reversed on direct appeal, expunged by executive order, declared

14 invalid by a state tribunal authorized to make such determination, or called into question by a

15 federal court’s issuance of a writ of habeas corpus. Since Plaintiff’s claims in this action are

16 barred by Heck and he is bringing this action against individuals who are immune or not subject

17 to suit under section 1983, granting further leave to amend would be futile. See Hartmann v.

18 CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district court may deny leave to amend when

19 amendment would be futile.”) Based on the nature of the deficiencies at issue, the Court finds
20 that further leave to amend is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th. Cir.

21 2000); Noll v. Carlson, 809 F.2d 1446-1449 (9th Cir. 1987).

22           Accordingly, IT IS HEREBY RECOMMENDED that the first amended complaint be

23 dismissed without leave to amend and this action be closed.

24           This findings and recommendations is submitted to the district judge assigned to this

25 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within thirty (30)

26 days of service of this recommendation, Plaintiff may file written objections to this findings and
27 recommendations with the court.           Such a document should be captioned “Objections to

28 Magistrate Judge’s Findings and Recommendations.”               The district judge will review the


                                                       8
            Case 1:20-cv-01484-DAD-SAB Document 13 Filed 01/04/21 Page 9 of 9


 1 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C).

 2 Plaintiff is advised that failure to file objections within the specified time may result in the

 3 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

 4 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     January 4, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   9
